Case: 14-13005   Date Filed: 01/14/2016   Page: 1 of 5


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13005
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:13-cv-00204-HLM



STEVE A. MORRIS,

                                                     Plaintiff- Appellee,

versus


HAYS SP WARDEN, et al,

                                                     Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (January 14, 2016)

Before HULL, MARCUS, and JORDAN, Circuit Judges.

PER CURIAM:
                 Case: 14-13005     Date Filed: 01/14/2016   Page: 2 of 5


          Steve A. Morris, a Georgia prisoner, appeals the district court’s dismissal of

his civil rights claim. After review of the parties’ briefs and the record, we reverse

and remand for further proceedings.

                                             I

          In August of 2013, Mr. Morris filed a civil rights complaint, pursuant to 42

U.S.C. § 1983, naming as defendants the Warden at Hays State Prison (HSP); two

unnamed corrections officers at HSP; and the members of HSP’s Certified

Emergency Response Team. Mr. Morris alleged that he was pepper-sprayed by

two corrections officers, and then beaten by the Emergency Response Team

members, while handcuffed because he overslept one morning. According to the

complaint, the incident took place in January or February “1-2 years ago,” i.e., in

January or February of 2011 or 2012. Mr. Morris sought damages and injunctive

relief.

          A magistrate judge reviewed Mr. Morris’ case and conducted an initial

screening pursuant to 28 U.S.C. § 1915A. The magistrate judge concluded that if

the events in Mr. Morris’ complaint occurred in January or February of 2011, then

the complaint could be untimely. Assuming the complaint was timely, Mr. Morris

needed to ascertain the names of the two corrections officers and the members of

the Emergency Response Team and submit them in an amended complaint. Mr.

Morris did file an amended complaint, but alleged (1) that he was unaware of the


                                             2
               Case: 14-13005     Date Filed: 01/14/2016   Page: 3 of 5


names of the corrections officers and the Emergency Response Team members and

(2) that he had post-traumatic stress disorder and did not know the “exact time” of

the incident he complained of. Mr. Morris stated that the district court would need

to request records from HSP to obtain the names of the potential defendants and

the date of the incident in question.

      The magistrate judge issued a final report and recommendation

recommending that Mr. Morris’ complaint be dismissed because it required the

court to speculate as to whether it was timely, and because Mr. Morris had not

named the individuals who had pepper-sprayed him and beaten him. Mr. Morris

filed objections, arguing in part he could not name the individual defendants

because (1) his legal paperwork (which contained the names on the tags of the two

corrections officers who pepper-sprayed him) was stolen; (2) members of the

Emergency Response team do not wear name tags and do not share their names

with inmates, and (3) prison officials would not give him the information needed to

name the individual defendants.         The district court adopted the report and

dismissed the complaint as frivolous.

                                          II

      A complaint is frivolous when “it lacks an arguable basis either in law or in

fact.” See Nietzke v. Williams, 490 U.S. 319, 325 (1989). We review a district

court’s sua sponte dismissal of a complaint as frivolous for abuse of discretion.


                                           3
              Case: 14-13005     Date Filed: 01/14/2016   Page: 4 of 5


Nietzke, 490 U.S. 319, 325 (1989). A district court abuses its discretion if it

applies the wrong legal standard, See Ameritox, Ltd. v. Millenium Laboratories,

Inc., 803 F.3d 518 (11th Cir. 2015), and that is what happened here.

      First, Mr. Morris asserted a time-frame in which the incident in question

occurred that either could or could not have been time-barred. He also alleged

that, because of his PTSD, he could not recall the “exact time” of the incidents he

complained of. Because it is not clear from the “face of the complaint” that Mr.

Morris’ complaint was time-barred, the action should not have been dismissed

based on a statute of limitations bar. See La Grasta v. First Union Securities, Inc.,

358 F.3d 840, 845 (11th Cir. 2004) (“a Rule 12(b)(6) dismissed on statute of

limitations grounds is appropriate only if it is ‘apparent from the face of the

complaint’ that the claim is time-barred”) (citation omitted).

      Second, although Mr. Morris failed to provide the names of the various

individuals working at the prison who pepper-sprayed and beat him, we have

allowed the initial use of an unnamed defendant where discovery would likely

uncover that defendant’s identity. See Richardson v. Johnson, 598 F.3d 734, 740

(11th Cir. 2010) (holding that remand to the district court was necessary to

determine whether the unnamed prison guard/defendant could be located with

reasonable effort); Dean v. Barber, 951 F.2d 1210, 1215-16 (11th Cir. 1992)

(allowing joinder of John Doe defendant where the pro se plaintiff sufficiently


                                          4
                Case: 14-13005   Date Filed: 01/14/2016   Page: 5 of 5


identified the defendant as the supervising officer and discovery would provide the

plaintiff with the information necessary to identify that defendant). In this case,

the missing information could be ascertained through discovery. We note also that

Mr. Morris provided an explanation for not being able to name the officer on the

Emergency Response Team: members of that Team do not wear name tags, and

prison officials would not provide him with information to identify those officers.



                                        III

      The district court incorrectly dismissed Mr. Morris’ complaint as frivolous.

We reverse and remand to the district court for further proceedings consistent with

this opinion.

      REVERSED and REMANDED.




                                         5